11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

Julian Jones,                                * From the 358th District Court
                                               of Ector County,
                                               Trial Court No. D-45,744.

Vs. No. 11-16-00267-CR                       * January 26, 2017

The State of Texas,                          * Per Curiam Memorandum Opinion
                                               (Panel consists of: Wright, C.J.,
                                               Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the
appeal should be dismissed. Therefore, in accordance with this court’s
opinion, the appeal is dismissed.